DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the preliminary amendment filed 1/04/2019. Claims 1-20 have been cancelled. New claims 21-44 have been added. Therefore, claims 21-44 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-30, 32-33, and 36-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by White et al. (2004/0261797).
Regarding claim 21, White discloses a cannula arrangement comprising: a gases inlet manifold part (24) configured to receive a gases flow (from the substantially circular inlet) (para. 0049, see also annotated FIG. 3 below); and at least one elongate prong (22, 23) in fluid connection with said gases manifold inlet part (pair of tubular nasal prongs removably attached to the face mount part and gases flow manifold portion.; FIG. 2), said at least one elongate prong configured for insertion into one or more airways of a patient (into patient’s nares; para. 0050) in an unsealed manner (prongs are clearly shown not to have sealing the gases flow adapted to pass through the gases inlet manifold part and through said at least one elongate prong (para. 0050, see last sentence); wherein the gases inlet manifold part comprises a wall having a first portion that is substantially horizontal and a second portion that is at least one of angled and curved with respect to the first portion (para. 0049 discloses the manifold part is generally tubular in shape having a circular inlet on one side that curves around to an elongated -- this implies that the tubular structure extends towards the manifold outlet), the second portion at least partially facing an inlet of said at least one elongate prong and configured to deflect the gases flow towards said at least one elongate prong (see annotated FIG. 3 below, the curvature is angled towards the prong 22 and 23), wherein the second portion is located downstream of the first portion (second portion is shown downstream from inlet, see FIG. 3 below).

    PNG
    media_image1.png
    362
    521
    media_image1.png
    Greyscale

the wall of the gases inlet manifold part transitions from the first portion to the second portion at a location upstream of an outlet of the gases inlet manifold part (see FIG. 3 above).
Regarding claim 23, White discloses a face mount part (21), the face mount part comprising the at least one elongate prong (22 and 23) (para. 0048), wherein the gases inlet manifold part connects to the face mount part at a connection portion (outlet 29 is the connection portion being elongated and oval in shape corresponding to the elongated recess 26; see para. 0050) of the gases inlet manifold part, and wherein the first portion of the wall of the gases inlet manifold part transitions to the second portion at a location upstream of the connection portion (see FIG. 3 above where outlet 29 is downstream from the first and second portions).
Regarding claim 24, White discloses the at least one elongate prong comprises a pair of prongs (22 and 23), one of said pair of prongs positioned upstream of the other of said pair of prongs with respect to said gases flowing through said gases inlet manifold part (as shown in in FIG. 3, prong 22 is “upstream” from prong 23 as it’s closer towards the inlet of the gas inlet manifold part).
Regarding claim 25, White discloses the second portion of the wall of the gases inlet manifold part at least partially faces an inlet of the upstream prong (see FIG. 3, since the curvature is curving away from the horizontal, the curvature of the “portion” is still partially facing the upstream prong 22).
Regarding claim 26, White discloses the wall of the gases inlet manifold part further comprises a third portion (see annotated FIG. 3 above) located downstream of the first and second portions -2-Application No.: 16/239,433(third portion further positioned downstream a shown in FIG. 3 with it being the further away from the inlet of the manifold)Filing Date:January 3, 2019 and at least partially facing an inlet of the downstream prong (since it’s still angled towards the inlet of the prongs, it’s still “partially facing” the inlet of the downstream prong), and wherein the third portion is at least one of angled and curved with respect to the first portion (since it further curves, it’s angled and curved relative to the first portion).
Regarding claim 27, White discloses the third portion is angled upwards relative to the first portion at an angle between about 30 degrees and about 90 degrees (see FIG. 2 & 3; para. 0051 discloses that the cannula is receiving tubing from a single horizontal entry point, and turns/curves towards the prongs which are vertical, there is at least a range of 90 degrees of angling of the wall of the manifold; the “third portion” being any portion of the wall further downstream of the second portion will necessarily have a portion between 30 degrees and 90 degrees).
Regarding claim 28, White discloses that the second portion is angled upwards relative to the first portion at an angle between about 15 degrees and about 45 degrees (see FIG. 2 & 3; para. 0051 discloses that the cannula is receiving tubing from a single horizontal entry point, and turns/curves towards the prongs which are vertical, there is at least a range of 90 degrees of angling of the wall of the manifold; the “second portion” being any portion of the wall further transitioning between the third portion will necessarily have a portion between about 15 degrees and about 45 degrees).
Regarding claim 29, White discloses that the gases inlet manifold part is horizontally oriented when the cannula arrangement is in use by the patient (see FIG. 2 -- manifold 24 is 
Regarding claim 30,  White discloses a system for delivering respiratory gases to a patient, said system comprising: a gas source (15) configured to provide respiratory gases (supplied with gases from a blower or other appropriate gases supply means) (para. 0040); a patient interface comprising the cannula arrangement of Claim 21 (see rejection to claim 21 above), wherein the at least one elongate prong (22, 23) is configured for insertion into one or more nares of the patient (see cannula 20 inserted into nose in Fig. 1; see also last sentence of para. 0050); and a delivery conduit (3) configured to receive the respiratory gases from said gas source and carry said respiratory gases from said gas source to said patient interface (inspiratory conduit that in turn is connected to a humidifier that is supplied with gases from blower) (para. 0040).
Regarding claim 32, White discloses side straps configured to secure to a headgear strap, wherein the headgear strap is configured to secure the cannula arrangement to the patient when in use (see FIG. 1; nasal cannula 20 is clearly attached to the user’s head with a headgear/sidestraps).
Regarding claim 33, White discloses the at least one elongate prong is sized and/or shaped to direct said gases flow in a direction generally towards a back of the patient's nasal passage (see FIG. 3, showing the nasal prongs 22 and 23 curved rearwardly).
Regarding claim 36, White discloses that wherein the at least one elongate prong is shaped so that it does not form a substantially air tight seal with nares of the patient when in use (see FIG. 2, prongs shaped are clearly shown not to have sealing structures -- they are also made of a soft material para. 0052 and will not form a “substantial air tight seal”).
Regarding claim 37, White discloses a nasal cannula comprising: a face mount part (21) having at least one prong (22, 23) configured to deliver gases to a patient, the at least one prong configured for insertion into one or more airways of the patient (into patient’s nares; para. 0050) ; a gases inlet manifold part (24) configured to receive a gases flow (from the substantially circular inlet) (para. 0049, see also annotated FIG. 3 above), wherein the gases manifold inlet part is in fluid communication with said at least one prong (pair of tubular nasal prongs 22, 23 removably attached to the face mount part and gases flow manifold portion; FIG. 2) (para. 0050), wherein the gases inlet manifold part comprises a manifold chamber (chamber within the manifold part 24) configured to direct the gases flow towards the at least one prong (curves around to an elongated oval outlet), the manifold chamber shaped to reduce at least one of a pressure drop and a velocity drop of gases flow from the manifold chamber into the at least one prong (para. 0049 of White discloses the manifold part is generally tubular in shape having a circular inlet on one side that curves around to an elongated -- this implies that the tubular structure extends towards the manifold outlet; according to Applicant’s own specification in para. 0152, a transitional curve is what is responsible for reduced pressure drop and reduced pressure drop; as a result, White’s disclosure of the curvature, especially having the transitional portions from shallow to steeper will reduce at pressure drop and velocity drop). 
Regarding claim 38, White discloses the at least one elongate prong comprises a first prong and a second prong downstream of the first prong (22 and 23, as shown in in FIG. 3, , and wherein the gases inlet manifold part comprises a wall having a first portion that is substantially horizontal and a second portion that is at least one of angled and curved with respect to the first portion (para. 0049 discloses the manifold part is generally tubular in shape having a circular inlet on one side that curves around to an elongated -- this implies that the tubular structure extends towards the manifold outlet), the second portion opposite to an inlet of the first prong and located downstream from the first portion (see annotated FIG. 3 above).
Regarding claim 39, White discloses that the second portion is angled upwards relative to the first portion at an angle between about 15 degrees and about 45 degrees (see FIG. 2 & 3; para. 0051 discloses that the cannula is receiving tubing from a single horizontal entry point, and turns/curves towards the prongs which are vertical, there is at least a range of 90 degrees of angling of the wall of the manifold; the “second portion” being any portion of the wall further transitioning between the third portion will necessarily have a portion between about 15 degrees and about 45 degrees).
Regarding claim 40, White discloses the wall of the gases inlet manifold part further comprises a third portion (see annotated FIG. 3 above) located downstream of the second portion -2-Application No.: 16/239,433(third portion further positioned downstream a shown in FIG. 3 with it being the further away from the inlet of the manifold)Filing Date:January 3, 2019 , the third portion opposite to an inlet of the second prong (see annotated FIG. 3 above), and wherein the third portion is at least one of angled and curved with respect to the first portion (since it further curves, it’s angled and curved relative to the first portion).
the third portion is angled upwards relative to the first portion at an angle between about 30 degrees and about 90 degrees (see FIG. 2 & 3; para. 0051 discloses that the cannula is receiving tubing from a single horizontal entry point, and turns/curves towards the prongs which are vertical, there is at least a range of 90 degrees of angling of the wall of the manifold; the “third portion” being any portion of the wall further downstream of the second portion will necessarily have a portion between 30 degrees and 90 degrees).
Regarding claims 42 and 43, White discloses wherein the face mount portion is configured to receive the gases inlet manifold part/ the gases inlet manifold is shaped to be retailed by a wall of the face mount part (the outlet 29, being elongated and oval in shape, fits into the elongated recess 26 by friction or snap fit engagement with the manifold 21) (para. 0050).
Regarding claim 44, White discloses the face mount part comprises an open tubular recess (26; elongated recess is an elongated tubular recess) and a rib (outer side wall 25 forms a rib that holds the manifold opening 29) extending around the recess (see FIG. 3 of White), and wherein the gases inlet manifold part comprises a scalloped shape configured to fit at least partially within the open tubular recess, the rib configured to secure the gases inlet manifold part so that an outlet of the gases inlet manifold part aligns with an inlet of the at least one prong (the outlet 29, being elongated and oval in shape, fits into the elongated recess 26 by friction or snap fit engagement with the manifold 21 -- manifold is positioned directly in front of the inlet of the prong openings as shown in FIG. 3) (para. 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (2004/0261797) as applied to claim 21 above, and in further view of Ellis (6,561,188).
Regarding claim 31, White has everything as set forth in claim 21 above, but does not disclose the nasal prongs being angled between 5 and 20 degrees inward relative to a vertical planar line which bisects the facemount. Jackson also does not specifically disclose the nasal prongs being angled inwardly at 15 degrees.
Ellis discloses nasal prongs that are inwardly angled relative to a vertical planar line that bisects a face mount (FIG. 1B), as shown below:

    PNG
    media_image2.png
    260
    366
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention to modify the nasal prong of Jackson with nasal prongs that are angled between 5 and 20 degrees MPEP 2144.04(IV).  

Claims 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (2004/0261797) as applied to claim 21 above, and in further view of Hudson (3,643,660).
Regarding claim 34, White discloses the cannula arrangement as set forth in claim 21, but does not disclose that the at least one elongate prong is shaped so that a velocity of gases exiting said at least one elongate prong is smaller than a velocity of gases entering said at least one elongate prong.
However, Hudson teaches another nasal cannula arrangement in which at least one elongate prong (14) is shaped (flared) so that a velocity of gases exiting said at least one elongate prong is smaller than a velocity of gases entering said at least one elongate prong (resulting in a reduced velocity gas flow from the external orifice) (Hudson col. 3, lines 14-25).
avoid high velocity impingement on delicate nasal cavity membrane which could cause oxygen burn, irritation and discomfort (Hudson, col. 3, lines 20-23).
Allowable Subject Matter
Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bordewick (6,431,172) and Ho et al. (2005/0076913) discloses a nasal cannula that comprises a manifold inlet portion having different portions having different levels of angling towards the nasal prongs. Gutanaram (2004/0226566) teaches nasal prongs that are angled inwardly. Jackson (5,513,634) teaches a nasal cannula that comprises prongs with flared openings wherein the prongs are curved rearwardly. Strickland et al. (7,047,974) discloses a nasal cannula that has a manifold portion comprising curved portions and horizontal portions that are used to help direct air flow into the nasal prongs. Hudson (2,735,432) discloses a nasal cannula that comprises a cutout opening for nasal prongs facing rearwardly. Sheridan (3,400,714) teaches a nasal cannula that reduced exit velocity from the nasal prongs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/Primary Examiner, Art Unit 3619